NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        AUG 6 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-50322

                Plaintiff-Appellee,             D.C. No.
                                                8:16-cr-00169-CJC-1
 v.

BRYAN CHRISTOPHER LARSEN,                       MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                   Cormac J. Carney, District Judge, Presiding

                            Submitted August 4, 2021**
                             San Francisco, California

Before: THOMAS, Chief Judge, and HAWKINS and McKEOWN, Circuit
Judges.

      Bryan Larsen appeals pro se the district court’s denial of his motion for a

reduction of sentence/compassionate release pursuant to 18 U.S.C. § 3582(c)(1).

The parties are familiar with the facts so we do not repeat them here. We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291, and we affirm.

      We review § 3582(c)(1) sentence reduction decisions for abuse of discretion.

United States v. Keller, 2 F.4th 1278, 1281 (9th Cir. 2021) (per curiam).

      The district court did not commit legal error in assuming without deciding

that there were “extraordinary and compelling reasons” warranting a reduction in

Larsen’s sentence and going on to “consider[] the factors set forth in section

3553(a).” 18 U.SC. § 3582(c)(1)(A)(i); see Keller, 2 F.4th at 1284 (holding that

“although a district court must perform this sequential inquiry before it grants

compassionate release, a district court that properly denies compassionate release

need not evaluate each step”).

      Neither did the district court abuse its discretion in concluding that the

Section 3553(a) factors weighed against a reduced sentence despite the COVID

pandemic and Larsen’s medical conditions. The district court explained that

Larsen’s crimes were very serious and troubling as he “robbed three different

banks,” “us[ed] a double-barreled shotgun . . . and what appeared to be a

handgun,” “put numerous lives in danger,” and “terrified [bank] employees and

traumatized them for the rest of their lives.” See 18 U.S.C. § 3553(a) (providing

that factors to be considered include “the nature and circumstances of the offense

and the history and characteristics of the defendant”). The district court also noted

that releasing Larsen after he had only served a third of his sentence would not


                                          2
advance the goals set forth in 18 U.S.C. § 3553(a) because early release would not

reflect the seriousness of Larsen’s crimes, deter him and other from committing

armed robberies or similar crimes of violence, protect the public, or avoid

sentencing disparities with others who have been sentenced for similar crimes. See

Keller, 2 F.4th at 1284 (affirming a denial of compassionate release where the

movant remained a danger to others, committed multiple federal crimes, and had

served less than half of his sentence).

      AFFIRMED.




                                          3